Citation Nr: 1550678	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1, 1981, to September 28, 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A notice of disagreement was received in June 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in May 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case at hand, the Veteran has claimed entitlement to service connection for a bilateral foot disability, which he has claimed as pes planus.  His January 1981 enlistment examination report notes that his feet were examined and found to be clinically normal at the time of his entrance into service.

VA obtained a medical opinion in April 2010, but the Board finds that this opinion requires further clarification.  

Specifically, the VA examiner diagnosed bilateral "pes planus with minor degree of hallux valgus" and opined that this condition is not at least as likely as not related to service.  The examiner's rationale was "that pes planus condition is developmental and not affected by anybody's occupation or activities."  

Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel  draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature," while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b)  is inconsistent with 38 U.S.C. § 1111  to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515   (1993).

In the case at hand, it is unclear to the Board whether a "developmental" condition is the same as a "congenital" condition.  Clarification of this point is required and, if appropriate, an additional opinion must be obtained.

On remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding pertinent VA medical records and ensure that those copies are associated with the claims file. 

2.  Following completion of the above, send the claims file to an appropriate examiner to obtain clarification of the following:

(a)  Is the Veteran's pes planus considered to be either a congenital defect or disease?

(The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.)

(b)  If the answer to part (a) above is "no, pes planus is neither a congenital defect nor congenital disease," is it at least as likely as not (a 50 percent probability or greater) that the currently-diagnosed pes planus originated during service or is otherwise etiologically related to any symptomatology noted in service?  

(c)  If the answer to part (a) above is "yes, pes planus is considered a congenital defect," please opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, please discuss the notation of a "minor degree of hallux valgus" that appears on the April 2010 x-rays.

(d)  If the answer to part (a) above is "yes, pes planus is considered a congenital disease," please opine whether the disability (1) clearly and unmistakably (i.e., undebatably) existed prior to the Veteran's active service and (2) clearly and unmistakably WAS NOT aggravated by such service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

If the answer to subsection (b) is answered in the affirmative, please state whether the Veteran's pre-existing pes planus was aggravated beyond the normal progress of the disease in service.

Any opinions should be supported with a detailed rationale, with specific references to the record.

If the examiner finds that a new examination is necessary in order to answer the above questions, arrange for the Veteran to undergo an appropriate examination.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




